

113 SRES 540 ATS: Recognizing September 15, 2014, as the International Day of Democracy, affirming the role of civil society as a cornerstone of democracy, and encouraging all governments to stand with civil society in the face of mounting restrictions on civil society organizations.
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 540IN THE SENATE OF THE UNITED STATESSeptember 10, 2014Mr. Cardin (for himself, Mr. McCain, Mr. Rubio, Mrs. Shaheen, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 18, 2014Reported by Mr. Menendez, without amendmentDecember 3, 2014Considered and agreed toRESOLUTIONRecognizing September 15, 2014, as the International Day of Democracy, affirming the role of civil
			 society as a cornerstone of democracy, and encouraging all governments to
			 stand with civil society in the face of mounting restrictions on civil
			 society organizations.Whereas in 2007, September 15 of each year was established by the United Nations as the
			 International Day of Democracy, a day set aside to review the state of
			 democracy in the world;Whereas democracy is a means of government that makes manifest the free exercise of certain
			 inalienable rights, among them being the freedom of assembly, the freedom
			 of association, the freedom of the press, and the freedom of speech;Whereas democracy allows for participatory governance, mobilizing citizens to strive for their
			 version of the good and instilling hope that the aspirations of the people
			 may one day be realized;Whereas an analysis of 84 independent studies shows that democracy has a favorable impact on the
			 formation of human capital, the rate of inflation, the level of economic
			 freedom, and the stability of political institutions;Whereas democracy promotes tolerance and respect by recognizing the human dignity of all people and
			 is necessary to the full realization of the values enshrined in the
			 Universal Declaration of Human Rights;Whereas the Organisation for Economic Co-operation and Development (OECD) defines civil society as associations around which society voluntarily organizes itself and which represent a wide range
			 of interests and ties, including community-based organizations, indigenous
			 peoples’ organizations, and non-government organizations (NGOs);Whereas a vibrant civil society is an essential element of democratic societies and plays a key
			 role in providing transparency, ensuring the legitimacy of elections,
			 advocating for marginalized groups, and making clear the will of the
			 people;Whereas, since 2012, the International Center for Not-for-Profit Law has identified 69 new
			 restrictive measures in over 50 countries hindering the ability of
			 civil society organizations (CSOs) to freely operate;Whereas of the 98 countries for which data is available, research presented in a 2013 article for
			 the Journal of Democracy explains that 12 prohibit and 39 restrict foreign
			 funding of domestic NGOs;Whereas in 2000, the Community of Democracies was founded to bring together governments, civil society, and the private sector in the pursuit of a common
			 goal: supporting democratic rules and strengthening democratic norms and
			 institutions around the world;Whereas in 2011, the United States joined other like-minded governments to establish the Lifeline: Embattled Civil Society Organizations Fund to provide small grants to CSOs for immediate needs and to support short-term advocacy projects;Whereas, through the Open Government Partnership, 63 countries have committed to protecting the
			 ability of CSOs to operate in a manner that is consistent with the rights
			 to freedom of expression, association, and opinion;Whereas in September 2013, on the sidelines of the United Nations General Assembly, the United
			 States launched a coordinated multilateral effort encouraging countries to
			 stand with civil society and push back against growing restrictions on
			 CSOs;Whereas the United Nations Special Rapporteur on the Rights to Freedom of Peaceful Assembly and
			 of Association stands on the front lines of civil society protection,
			 documenting extensive global threats to civil society and strengthening
			 international norms; andWhereas the United States remains committed to its stand with civil society by developing new
			 mechanisms to combat restrictions on civil society and bolster civil
			 society’s efforts to support democracy around the world:  
    Now, therefore, be itThat the Senate—(1)supports the goals and ideals of the International Day of Democracy;(2)recognizes the importance of civil society to the healthy development of nations;(3)celebrates the invaluable contributions civil society has made to the creation, strength, and
			 preservation of vibrant democracies and democratic institutions;(4)reaffirms the commitment of the United States to the protection, advancement, health, and
			 sustainability of democracy throughout the world;(5)condemns the use of restrictions, coercion, threats, or force to impede the activities of civil
			 society organizations;(6)recognizes the important multilateral work of the Community of Democracies, the Lifeline: Embattled Civil Society Organizations Fund, the Open Government Partnership, and the United Nations Special Rapporteur on the Rights to
			 Freedom of Peaceful Assembly and of Association to protect
			 global civil society;(7)recognizes the important role diplomacy plays in defending global civil society and creating new
			 openings for civic space;(8)emphasizes the value of programs of the United States Government in protecting civil society and
			 defending civic space, including the work by the Senior Advisor for Civil
			 Society and Emerging Democracies and the Bureau of Democracy, Human
			 Rights, and Labor of the United States Department of State, and the United
			 States Agency for International Development (USAID);(9)calls on private sector partners and other governments to develop new tools and leverage existing
			 technologies to support the efforts of civil society; and(10)encourages the people of the United States and the world to observe the International Day of
			 Democracy, September 15, 2014, with appropriate programs and activities.